      Case: 3:20-cv-00217-wmc Document #: 1 Filed: 03/10/20 Page 1 of 5

                                                                              ['Inn

                                                                                      HLED
                                ATTACHMENT 1
                                                                      2020 MAR 10 AM 9:40
                                                                         11C;77.1
                              COMPLAINT FORM CLEIAi!s
                                                  Vti) GF WI
                        (for non-prisoner filers without lawyers)

                IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTER-A/      DISTRICT OF W IS Co ALS iii



(Full name of plaintiff(s))
                        eeyCL a.,
  tO- kov      P 1.) geivir


      vs                                                   Case Number:
                                                              20        CV 2 1 7 WMC
(Full name of defendant(s))
                                                           (to be supplied by clerk of court)
 gOSEAT WItkie




A. PARTIES

      1.      Plaintiff is a citizen of    ku, St OilS                   and resides at
                                             (State)

           3417-3 MESS/o,t) LA-Nej IDLOve7e)                WI nig 7
                                            (Address)

      (If more than one plaintiff is filing, use another piece of paper).



                                 Attachment One (Complaint) — 1
         Case: 3:20-cv-00217-wmc Document #: 1 Filed: 03/10/20 Page 2 of 5




        2.     Defendant R013Ere Vilink IC
                                                                                 (Name)

is (if a person or private corporation) a citizen of MS721c1 of CO Cu/1160
                                                                    (State, if known)
and (if a person) resides at 231 M ST. NE;5 wig      5SW 126;  WA-5H-in,G70N1 be., 2-0C-07
                                                                  (Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for PCP -7 op V -C-Frfift-rft              APGA-12S
                                                (Employer's name and address, if known)

        (If you need to list more defendants, use another piece of paper.)

B.      STATEMENT OF CLAIM

        On the space provided on the following pages, tell:
              Who violated your rights;
              What each defendant did;
              When they did it;
              Where it happened; and
              Why they did it, if you know.

714f    PtAmn--/FFI r-fra      p. 64-6--evfeY wehenzi As it VOC4-77 enati-C               -

1#-A-Otirrrion/ 5PECIAtIcr F-ose       ME al/rib-CV / tie                       tewr&---4

Icie-ofn eCt., ggay      ao -yo      jmvu,q1cY       7013 .1#-ex    gicHis    frveRC--
1/10t-A-TED Wge-A.1 SI-fc w/4-5 bc-Aart Re-
                                          frsemmaLE At-Wm/00CA 7/0 41S


A94 bin A,,4GMJcIS Of pos--r 7-72fruniA7ic                       5726--cs DI so 2 a ER_ frrs b)

AA) MAJOR_ DISPR-c-SSIvE D1SCiet)e-s----4 (,wWD) ReZerre---D             re GULF WA-C

 Stalate-S A13.0/770/VA-                ) 5 NE 1AM-S IN R-0 1I6 ifU ttY -regm

 Oit/                      ,


 ccmis re:we-An -          Dieevity icite73 4itJ Er0 eomP044Arr liv au/3.

                                Attachment One (Complaint) — 2
                                c - (;ureidulop) auo luaunpewd
                                                                 ' (1.1--br-diar7 04... 2_0/y
             _.9,115nrlY/ SG' _9c/A L 5),ALL OS S W 0(7-a-9-8/d WW1 S 31-271-3 911
           3-t1J 2'29207d 02 9 /V LZ.d                 VAINI                     1V -9/1205
          eLL 2NtacagiNo-104 7-'31-d V aeod 91V -7 2-fa HO gdr?
      02 9.z_V21 5-9H -LOH 110' .94-15 Lilt-LC 4 A09 0412a491C3fial      /,57 97/A-yassia
                                                    a wmc
         I/ Vivi/ Piela-vnium-/-/ CLanddris SM./ hi/Yu-a/c                    -7-7-itfinOW
  sweryd           A-MAnIS 1411N1 sc11-115Nollnal                     ac/ ,n
                                                                  Noat/2/ -7-friddscW___
                                                                   55.24,           Wctil _
HLVW732IILS/t)S               Tv, 32729(1 59 V 5535500/ 3145 -1441-1-
  .94-a c1 P —Weis NO         W PM:1Rn --yAriNk e N/4/.190 of AL /7/ 9-thy 1
                                                                        9 fv/ nel07 '70;d
      ag-eltd0s 54H A-a0431,1 ry0/1.-t/N1WI)1,SIQ                           aL1179921 -61
                                                 cr29Z ti -220" rvo 010 3111-
      OS 5s7 IN      5--VM 21z9dq_-1/41-                       -fncici-V OM/ -9//i
                                                'en z rvor rvo 1
      o_z_egwvao Aavvirma t V Qt t,itvoi-V NO NOIcOga VCL9-21aIN_9a1
            (.00 Sr/Q/2-41Z-9d0 WW2. c2ad -d(2                         3K.L. 9n0ninif
           Case: 3:20-cv-00217-wmc Document #: 1 Filed: 03/10/20 Page 3 of 5
        Case: 3:20-cv-00217-wmc Document #: 1 Filed: 03/10/20 Page 4 of 5




        JURISDICTION

                  I am suing for a violation of federal law under 28 U.S.C. § 1331.

                                        OR

        1-1       I am suing under state law. The state citizenship of the plaintiff(s) is (are)
                  different from the state citizenship of every defendant, and the amount of
                  money at stake in this case (not counting interest and costs) is


        RELIEF WANTED

        Describe what you want the court to do if you win your lawsuit. Examples may
        include an award of money or an order telling defendants to do something or
        stop doing something.
  /4-Ppe-A-t Savo ti c-Acesn-6-13 tipre M9seti o AI Er& vITA-6 L 6 -ToctIA/6
—1A1CP-621-56 /A.1 PlUAIE-77.9-0ey DAin,46es 70 136:- /)C-7 -6-72)-niA/C--0 gy      coc4e-rs
  joA65S Pa-1510N ITSELF Stiout.0 66 CoNSIDERn FOP-DIPES OF 404-AAA-66S
 6)VE-7'l POW Poteasneous -pie- brsetedmmtfterloN Wits, It IS Aler r


   TI+ Prar   r   WOUt-b,4J 'y   HA (./C thErnI   FZE EA4PCM/61) itY)file-t/A--TELY

     13PaPAY A-Na FoitiAtA-Ab PAY

 a   EMPLOYEE gE-CORD eLE77-26-0 OF ALL NE-64-7-/VE DisrairVA-yey A_coottis

  - reit ntoivitstiAt RA-sPole031,03LE Pvt -mis /J..j/isyiCs , S Rout.° AT&T

     SE fretowe-0 To 01
                      0411_                  SA-rnE PosiDoAl , IT Pe)se-s /4 774-4E-AT

  Pot Ptcrate                      OvIPWVErS AND THE'S C getiing446 Tel-C

   Segvtces H-e-g- OPpycc- nota tics

      rs Ht2oW tiE gET2A mail 6 DI sc./pc/ tiMitY A- or/ °Al
  foss f/3eS AE7110691,




                                     Attachment One (Complaint) -4
      Case: 3:20-cv-00217-wmc Document #: 1 Filed: 03/10/20 Page 5 of 5




E.    JURY DEMAND

             Jury Demand - I want a jury to hear my case
                               OR
             Court Trial - I want a judge to hear my case


Dated this   10a" day of M tiViz_CH                    20 2-0 .

                   Respectfully Submitted,



                                    iff Ltal
                   Signature of Plaint?

                     (757) 510 - zil 97
                    Plaintiff's Telephone Number

                    kardve gq       e hoi-r-i eti 1 co rvi
                    Plaintiffs Email Address

                    3‘123 Miss/ 0 lu        LA)

                     PLove-k.      Wj        qq‘q
                    (Mailing Address of Plaintiff)

                    (If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

El    I DO request that I be allowed to file this complaint without paying the filing
      fee. I have completed a request to proceed in the district court without
      prepaying the fee and attached it to the complaint.

      I DO NOT request that I be allowed to file this complaint without prepaying the
      filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
      complaint.




                              Attachment One (Complaint) — 5
